DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 11, 13-15, 16, 18-20, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20210167821) in view of Wang et al (US 20210400700).

As to claim 1  Chen discloses A method of wireless communication of a user equipment (UE) (Chen 1404 of Fig.14A/B), comprising: receiving synchronization signal block (SSB) grouping information associated with one or more SSB groups, each of the one or more SSB groups including one or more transmit-receive points (TRPs)(Chen ¶0121- 5th sentence- synchronization signal block (SSB) resources may be grouped in multiple sets, where each group is transmitted from one TRP/gNB panel.); receiving at least one of transmission configuration indication (TCI) information (Chen ¶0141- 1st and 2nd sentence-each TCI state may be extended to support beam indication across multiple TRPs), and communicating downlink data from, or the uplink data to, TRPs in a same SSB group of the one or more SSB groups (Chen Fig.14A, ¶0139- 8th sentence- DL TX beam 1 on TRP 1401 and DL TX beam 4 on TRP 1402 may correspond to the same DL RX beam 3 of antenna panel 1421 at the WTRU 1404) or TRPs in different SSB groups of the one or more SSB groups based on at least one of the SSB grouping information, the TCI information, or the QCL information (Chen Fig. 14B ¶0139- 9th sentence- multiple DL TX beams at a TRPs 1401 and/or 1402 correspond to different DL RX beams at the WTRU 1404.)
Chen however is silent where each of the TCI information and the QCL information indicating an SSB of the one or more SSB groups that is associated with a downlink transmit (Tx) beam for downlink data or an uplink receive (Rx) beam for uplink data; However, in an analogous art Wang teaches these limitations: Wang ¶0021- 2nd and 3rd sentences- the gNodeB may be configured to provide the spatial relation information in a transmission configuration indicator (TCI) state.... the PDSCH scheduling signal comprises downlink control information (DCI) which includes the TCI state. The TCI state indicates one or more reference signals, ..... synchronization signal block (SSB) etc. for spatial quasi co-location (QCL) relationship (i.e., to determine the UE Rx beam for PDSCH;  ¶0025- 4th sentence ¶0034- 2nd sentence); 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Chen with that of Wang for the purpose of the management and maintenance of transmit and receive beams which can be used for DL and UL transmission (Wang ¶0021- 1st sentence). 

As to claim 4 the combined teachings of Chen and Wang disclose the method of claim 1, further comprising: determining whether the downlink data is communicated from, or the uplink data is communicated to, the TRPs in the same SSB group or the TRPs in different SSB groups based on at least one of the SSB grouping information, the TCI information, or the QCL information (Chen Fig.14A/B, ¶0139- 8th – 9th sentences.)

As to claim 5 the combined teachings of Chen and Wang disclose the method of claim 1, wherein communicating the downlink data from, or the uplink data to, the TRPs in the same SSB group or the TRPs in different SSB groups based on at least one of the SSB grouping information, the TCI information, or the QCL information further comprises: receiving the downlink data from, or transmitting the uplink data to, the TRPs in the same SSB group or the TRPs in different SSB groups based on at least one of the SSB grouping information, the TCI information, or the QCL information (Chen Fig.14A/B, ¶0139- 8th – 9th sentences.).

As to claim 6 the combined teachings of Chen and Wang disclose the method of claim 5, further comprising: decoding the downlink data received from the TRPs in the same SSB group of the one or more SSB groups or the TRPs in different SSB groups of the one or more SSB groups based on at least one of the SSB grouping information, the TCI information, or the QCL information (Chen¶0040-3rd sentence- The processor 118 may perform signal coding- well known in the art)Wang500 of Fig.5, ¶0043- last sentence-  apparatus 500 capable of decoding).

As to claim 11 the combined teachings of Chen and Wang disclose the method of claim 1, wherein the TCI information is associated with one or more TCIs, each of the one or more TCIs corresponding to at least one of a QCL type or an SSB, wherein the TCI information indicates the SSB associated with the downlink Tx beam or the uplink Rx beam (Wang ¶0021- 2nd and 3rd sentences- the gNodeB may be configured to provide the spatial relation information in a transmission configuration indicator (TCI) state.... the PDSCH scheduling signal comprises downlink control information (DCI) which includes the TCI state. The TCI state indicates one or more reference signals, ..... synchronization signal block (SSB) etc. for spatial quasi co-location (QCL) relationship (i.e., to determine the UE Rx beam for PDSCH;  ¶0025- 4th sentence ¶0034- 2nd sentence). 
.
As to claim 13 the combined teachings of Chen and Wang disclose the method of claim 1, wherein the SSB grouping information is received via system information (SI) or radio resource control (RRC) signaling (Wang ¶0034- 3rd sentence-the PDCCH configuration signal 108 comprises radio resource configuration (RRC) signaling .

As to clam 14 the combined teachings of Chen and Wang disclose the method of claim 1, wherein at least one of the TCI information or the QCL information is received via downlink control information (DCI) (Wang ¶0021- 2nd and 3rd sentences- the PDSCH scheduling signal comprises downlink control information (DCI) which includes the TCI state. The TCI state.)

As to claim 15 Chen discloses An apparatus for wireless communication of a user equipment (UE) (Chen 1404 of Fig.14A/B), , comprising: a memory; and at least one processor coupled to the memory and configured to (Chen ¶0143): receive synchronization signal block (SSB) grouping information associated with one or more SSB groups, each of the one or more SSB groups including one or more transmit-receive points (TRPs)(Chen ¶0121- 5th sentence- synchronization signal block (SSB) resources may be grouped in multiple sets, where each group is transmitted from one TRP/gNB panel.)); receive at least one of transmission configuration indication (TCI) information(Chen ¶0141- 1st and 2nd sentence-each TCI state may be extended to support beam indication across multiple TRPs) and communicate downlink data from, or the uplink data to, TRPs in a same SSB group of the one or more SSB groups(Chen Fig.14A, ¶0139- 8th sentence- DL TX beam 1 on TRP 1401 and DL TX beam 4 on TRP 1402 may correspond to the same DL RX beam 3 of antenna panel 1421 at the WTRU 1404)  or TRPs in different SSB groups of the one or more SSB groups based on at least one of the SSB grouping information, the TCI information, or the QCL information(Chen Fig. 14B ¶0139- 9th sentence- multiple DL TX beams at a TRPs 1401 and/or 1402 correspond to different DL RX beams at the WTRU 1404.). 
Chen however is silent where , each of the TCI information and the QCL information indicates an SSB of the one or more SSB groups that is associated with a downlink transmit (Tx) beam for downlink data or an uplink receive (Rx) beam for uplink data;  However, in an analogous art Wang teaches these limitations: Wang ¶0021- 2nd and 3rd sentences- the gNodeB may be configured to provide the spatial relation information in a transmission configuration indicator (TCI) state.... the PDSCH scheduling signal comprises downlink control information (DCI) which includes the TCI state. The TCI state indicates one or more reference signals, ..... synchronization signal block (SSB) etc. for spatial quasi co-location (QCL) relationship (i.e., to determine the UE Rx beam for PDSCH;  ¶0025- 4th sentence ¶0034- 2nd sentence);  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Chen with that of Wang for the purpose of the management and maintenance of transmit and receive beams which can be used for DL and UL transmission (Wang ¶0021- 1st sentence). 

As to claim 16 Chen discloses a method of wireless communication of a base station, the base station being a transmit-receive point (TRP) (Chen TRP 1402 of Fig.14A/B), comprising: transmitting synchronization signal block (SSB) grouping information associated with one or more SSB groups, each of the one or more SSB groups including one or more TRPs(Chen ¶0121- 5th sentence- synchronization signal block (SSB) resources may be grouped in multiple sets, where each group is transmitted from one TRP/gNB panel.)); transmitting at least one of transmission configuration indication (TCI) information (Chen ¶0141- 1st and 2nd sentence-each TCI state may be extended to support beam indication across multiple TRPs) and communicating the downlink data to, or the uplink data from, at least one user equipment (UE) based on at least one of the SSB grouping information, the TCI information, or the QCL information (Fig.14A,14B,  ¶0139- 8th – 9th sentences). 
Chen however is silent where each of the TCI information and the QCL information indicates an SSB of the one or more SSB groups that is associated with a downlink transmit (Tx) beam for downlink data or an uplink receive (Rx) beam for uplink data; However, in an analogous art Wang teaches these limitations: Wang ¶0021- 2nd and 3rd sentences- the gNodeB may be configured to provide the spatial relation information in a transmission configuration indicator (TCI) state.... the PDSCH scheduling signal comprises downlink control information (DCI) which includes the TCI state. The TCI state indicates one or more reference signals, ..... synchronization signal block (SSB) etc. for spatial quasi co-location (QCL) relationship (i.e., to determine the UE Rx beam for PDSCH;  ¶0025- 4th sentence ¶0034- 2nd sentence);  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Chen with that of Wang for the purpose of the management and maintenance of transmit and receive beams which can be used for DL and UL transmission (Wang ¶0021- 1st sentence). 

As to claim 18 the combined teachings of Chen and Wang disclose the method of claim 16, further comprising: determining the SSB grouping information associated with the one or more SSB groups (Chen ¶0121- 5th and 6th sentences- synchronization signal block (SSB) resources may be grouped in multiple sets, where each group is transmitted from one TRP/gNB panel. When a CSI-RS resource or SSB resource is measured by a WTRU, the RS ID for CSI-RS resource or SSB resource may be differentiable by group ID, set ID or pool ID).

As to claim 19 the combined teachings of Chen and Wang disclose the method of claim 16, wherein communicating the downlink data to, or the uplink data from, the at least one UE based on at least one of the SSB grouping information, the TCI information, or the QCL information further comprises: transmitting the downlink data to, or receiving the uplink data from, the at least one UE based on at least one of the SSB grouping information, the TCI information, or the QCL information(Chen Fig.14A/B, ¶0139- 8th – 9th sentences.).

As to claim 20 the combined teachings of Chen and Wang disclose the method of claim 19, further comprising: encoding the downlink data transmitted to the at least one UE based on at least one of the SSB grouping information, the TCI information, or the QCL information  (Chen¶0040-3rd sentence- The processor 118 may perform signal coding- well known in the art).

As to claim 26 the combined teachings of Chen and Wang disclose the method of claim 16, wherein the TCI information is associated with one or more TCIs, each of the one or more TCIs corresponding to at least one of a QCL type or an SSB, wherein the TCI information indicates the SSB associated with the downlink Tx beam or the uplink Rx beam(Wang ¶0021- 2nd and 3rd sentences- the gNodeB may be configured to provide the spatial relation information in a transmission configuration indicator (TCI) state.... the PDSCH scheduling signal comprises downlink control information (DCI) which includes the TCI state. The TCI state indicates one or more reference signals, ..... synchronization signal block (SSB) etc. for spatial quasi co-location (QCL) relationship (i.e., to determine the UE Rx beam for PDSCH;  ¶0025- 4th sentence ¶0034- 2nd sentence).

As to claim 28 the combined teachings of Chen and Wang disclose The method of claim 16, wherein the SSB grouping information is transmitted via system information (SI) or radio resource control (RRC) signaling(Wang ¶0034- 3rd sentence-the PDCCH configuration signal 108 comprises radio resource configuration (RRC) signaling).

As to claim 29 the combined teachings of Chen and Wang disclose  The method of claim 16, wherein at least one of the TCI information or the QCL information is transmitted via downlink control information (DCI) (Wang ¶0021- 2nd and 3rd sentences- the PDSCH scheduling signal comprises downlink control information (DCI) which includes the TCI state. The TCI state.).

As to claim 30 Chen discloses an apparatus for wireless communication of a base station, the base station being a transmit-receive point (TRP) (Chen, TRP 1402 of Fig.14A/B), comprising: a memory; and at least one processor coupled to the memory (Chen ¶0040- penultimate sentence) and configured to: transmit synchronization signal block (SSB) grouping information associated with one or more SSB groups, each of the one or more SSB groups including one or more TRPs(Chen ¶0121- 5th sentence- synchronization signal block (SSB) resources may be grouped in multiple sets, where each group is transmitted from one TRP/gNB panel.)); transmit at least one of transmission configuration indication (TCI) information(Chen ¶0141- 1st and 2nd sentence-each TCI state may be extended to support beam indication across multiple TRPs) and communicate downlink data to, or the uplink data from, at least one user equipment (UE) based on at least one of the SSB grouping information, the TCI information, or the QCL information(Fig.14A,14B,  ¶0139- 8th – 9th sentences). Chen however is silent where each of the TCI information and the QCL information indicates an SSB of the one or more SSB groups that is associated with a downlink transmit (Tx) beam for downlink data or an uplink receive (Rx) beam for uplink data; However, in an analogous art Wang teaches these limitations: Wang ¶0021- 2nd and 3rd sentences- the gNodeB may be configured to provide the spatial relation information in a transmission configuration indicator (TCI) state.... the PDSCH scheduling signal comprises downlink control information (DCI) which includes the TCI state. The TCI state indicates one or more reference signals, ..... synchronization signal block (SSB) etc. for spatial quasi co-location (QCL) relationship (i.e., to determine the UE Rx beam for PDSCH;  ¶0025- 4th sentence ¶0034- 2nd sentence);  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Chen with that of Wang for the purpose of the management and maintenance of transmit and receive beams which can be used for DL and UL transmission (Wang ¶0021- 1st sentence). 

Claims 2, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wang and further in view of Li et al (US 20220007275).
 
As to claim 2 the combined teachings of Chen and Wang disclose the method of claim 1, however silent further comprising: identifying at least one of one or more timing advance (TA) parameters for at least one Tx beam, wherein the uplink data is communicated to the TRPs in the same SSB group or the TRPs in different SSB groups based on at least one of the one or more TA parameters or the one or more PC parameters. However, in an analogous art Li remedies this deficiency: (Li ¶0070- last sentence- the terminal device can measure the same SSB pattern from different TRPs and report the measurement result to each TRP. Each TRP can receive the measurement result from the terminal device, measure the TA associated with the TRP and the terminal device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Wang with that of Li for the purpose of obtaining a measurement report indicating a Timing Advance, TA, associated with that TRP and a terminal device. (Li- Abstract).

As to claim 3 the combined teachings of Chen, Wang and Li disclose The method of claim 2, wherein at least one of the one or more TA parameters or the one or more PC parameters are identified separately for each of the at least one Tx beam when the uplink data is communicated to the TRPs in different SSB groups (Li ¶0070- last sentence- Each TRP can receive the measurement result from the terminal device, measure the TA associated with the TRP and the terminal device.).

As to claim 17 the combined teachings of Chen and Wang disclose the method of claim 16, however silent  wherein the uplink data is communicated from the at least one UE based on one or more timing advance (TA) parameters or one or more power control (PC) parameters for at least one Tx beam However in an analogous art Li remedies this deficiency: (Li ¶0070- last sentence- the terminal device can measure the same SSB pattern from different TRPs and report the measurement result to each TRP. Each TRP can receive the measurement result from the terminal device, measure the TA associated with the TRP and the terminal device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Wang with that of Li for the purpose of obtaining a measurement report indicating a Timing Advance, TA, associated with that TRP and a terminal device. (Li- Abstract).

Claims 7, 8, 9, 21, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wang and further in view Cho et al (US 20200169347).

As to claim 7 the combined teachings of Chen and Wang disclose the method of claim 1, however silent wherein each of the one or more SSB groups includes multiple SSBs, wherein each of the multiple SSBs in the one or more SSB groups is associated with an SSB attribute- as interpreted an SSB attribute being equivalent to a transmit beam pattern. However, in an analogous art Cho remedies this deficiency: Cho ¶0034- 2nd sentence- a pattern of the transmit beam and a pattern of the receive beam, which have the orientation directions tuned with each other, may be determined as a pair of the transmit/receive beam patterns; Cho ¶0034- 4th and 5th sentences- first cell 10 may transmit synchronization signals each including SSBs utilized for the cell search to the terminal 100 via first through eighth transmit beams TX_B1 through TX_B8. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Wang with that of Cho for the purpose of associating beam patterns with SSB groups.

As to claim 8 the combined teachings of Chen, Wang and Cho disclose the method of claim 7, wherein the SSB attributes associated with the multiple SSBs in one of the one or more SSB groups are equivalent to the SSB attributes associated with the multiple SSBs in each of the one or more SSB groups Cho ¶0034- 4th and 5th sentences- first cell 10 may transmit synchronization signals each including SSBs utilized for the cell search to the terminal 100 via first through eighth transmit beams TX_B1 through TX_B8.).

As to claim 9 the combined teachings of Chen, Wang and Cho The method of claim 7, wherein one of the SSB attributes associated with one of the multiple SSBs is a Tx beam pattern of the SSB (Cho ¶0034- 4th sentence).

As to claim 21 the combined teachings of Chen and Wang disclose The method of claim 16, however silent wherein each of the one or more SSB groups includes multiple SSBs, wherein each of the multiple SSBs in the one or more SSB groups is associated with an SSB attribute- as interpreted an SSB attribute being equivalent to a transmit beam pattern. However, in an analogous art Cho remedies this deficiency: Cho ¶0034- 2nd sentence- a pattern of the transmit beam and a pattern of the receive beam, which have the orientation directions tuned with each other, may be determined as a pair of the transmit/receive beam patterns; Cho ¶0034- 4th and 5th sentences- first cell 10 may transmit synchronization signals each including SSBs utilized for the cell search to the terminal 100 via first through eighth transmit beams TX_B1 through TX_B8. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Wang with that of Cho for the purpose of associating beam patterns with SSB groups.

As to claim 22 the combined teachings of Chen, Wang and Cho disclose The method of claim 21, wherein the SSB attributes associated with the multiple SSBs in one of the one or more SSB groups are equivalent to the SSB attributes associated with the multiple SSBs in each of the one or more SSB groups Cho ¶0034- 4th and 5th sentences- first cell 10 may transmit synchronization signals each including SSBs utilized for the cell search to the terminal 100 via first through eighth transmit beams TX_B1 through TX_B8.)

As to claim 23 the combined teachings of Chen, Wang and Cho disclose The method of claim 21, wherein one of the SSB attributes associated with one of the multiple SSBs is a Tx beam pattern of the SSB(Cho ¶0034- 4th sentence)..

As to claim 24 the combined teachings of Chen, Wang and Cho disclose the method of claim 21, wherein at least one Rx beam is used for communication based on at least one SSB attribute associated with at least one of the multiple SSBs (Cho ¶0034- 2nd sentence- a pattern of the transmit beam and a pattern of the receive beam, which have the orientation directions tuned with each other, may be determined as a pair of the transmit/receive beam patterns;).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wang and further in view Chavva et al (US 20220070026).

As to claim 12 the combined teachings of Chen and Wang disclose the method of claim 1, however silent further comprising: performing a Doppler shift estimate for at least one downlink Tx-Rx beam pair, wherein the downlink data is communicated from the TRPs in the same SSB group or the TRPs in different SSB groups based on the Doppler shift estimate, wherein the Doppler shift estimate is performed separately for each of the at least one downlink Tx-Rx beam pair when the downlink data is communicated from the TRPs in different SSB groups. However, in an analogous art Chavva remedies this deficiency: (Chavva ¶0010- gNB indicates type of quasi co-Location (QCL) relation between two reference signals by configuring transmission configuration indication (TCI) state information. The QCL types ....Doppler shift;  ¶0120- 5th sentence- UE 801 can estimate the values of Doppler shift for the different beams based on the Doppler shift estimated for the previous serving beam and sensor data. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Wang with that of Chavva for the purpose of realizing frequency offsets (Chavva – Abstract).

As to claim 27 the combined teachings of Chen and Wang disclose the method of claim 16, however silent wherein the downlink data is communicated to the at least one UE based on a Doppler shift estimate for at least one downlink Tx-Rx beam pair However, in an analogous art Chavva remedies this deficiency: (Chavva ¶0010- gNB indicates type of quasi co-Location (QCL) relation between two reference signals by configuring transmission configuration indication (TCI) state information. The QCL types ....Doppler shift;  ¶0120- 5th sentence- UE 801 can estimate the values of Doppler shift for the different beams based on the Doppler shift estimated for the previous serving beam and sensor data. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Wang with that of Chavva for the purpose of realizing frequency offsets (Chavva – Abstract).


Allowable Subject Matter
Claims 10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wu et al- Method of Next Generation NodeB (GNodeB) supervised User Equipment (UE) sounding Refence Signal (SRS) Transmit (Tx) Beam Sweeping for 5G New Radio (NR) Uplink Beam Management- US 20210211329, Fig.2, ¶0027 ¶0032.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462